Citation Nr: 1443361	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to a compensable rating for a low back disability.  



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2010 VA Form 9 the Veteran requested a videoconference hearing before the Board; he cancelled the hearing and did not request that it be rescheduled.  

The Veteran had also initiated appeals of denials of service connection for high cholesterol, sinusitis, headaches, hearing loss, and a neck disability.  In a statement received in March 2009, he withdrew such appeals, and requested instead Agency of Original Jurisdiction (AOJ) reconsideration of the denials of service connection for high cholesterol, sinusitis, headaches, hearing loss, and a neck disability.  A March 2009 rating decision, in pertinent part, granted service connection for cervical strain, rated 10 percent, effective June 2, 2008, and denied service connection for hearing loss.  Subsequently, the Veteran initiated an appeal of the denial of service connection for hearing loss, but did not perfect the appeal by filing a timely substantive appeal.  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

In his May 2010 VA Form 9, the Veteran indicated that his low back disability had increased in severity since his most recent VA examination (in October 2008), now more than 7 years ago.  Given the allegation of worsening and the length of the intervening period, a contemporaneous examination is necessary.  

The Veteran has also stated that he was seen for an episodic flare-up of his low back disability at the Yuma VA clinic, and received physical therapy.  The most recent records of VA treatment are from March 2012 (and do not include records of Yuma VA clinic treatment).   As records of VA treatment are constructively of record and are pertinent evidence in a claim for increase, such records must be secured.  Records of any private low back evaluations or treatment the Veteran received during the evaluation period are also pertinent evidence that must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for low back disability since 2008.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary must be completed.  All findings should be described in detail; the findings must include range of motion studies (with notation of all further limitations due to factors such as pain, use, etc.).  All related functional limitations should be identified.  The examiner should indicate whether there are/would be any additional limitations during flare-ups (and if so the nature and severity of such limitations).  It should be noted whether or not the Veteran has related neurological symptoms, and if so, their nature and disabling effects must be described in detail.  It should also be determined whether or not the service connected degenerative disc disease has been manifested by incapacitating episodes (bedrest prescribed by a physician), and if so, the frequency and duration of such episodes.

The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

